DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/21 has been entered.
 
3. 	Claims 5, 8-13, 15, 16, 18, 19, 21 and 22 are pending upon entry of amendment filed on 6/6/21.

4.	Applicant’s IDS filed on 6/4/21 and 8/6/21 have been considered.

EXMINER’S AMENDMENT

5.	An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.132.  To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.

6.	Authorization for the Examiner’s amendment was given in a telephone interview with Mr. John Conour on 8/11/21.

7.	IN THE CLAIMS:

Cancel claim 21.

8. 	The following is an Examiner's Statement of Reasons for Allowance: 

Claims 5, 8-13, 15, 16, 18, 19 and 22 are allowed.  

IN light of Applicant’s response filed on 6/6/21, the rejections of record have been withdrawn.

The references disclosed by the IDS filed on 6/4/21 and 8/6/21 do not suggest of teach motivations or limitations of the claimed invention.

The following is an examiner’s statement of reasons for allowance: the currently claimed composition are allowable because the most pertinent prior art (WO2013/148686, U.S. Pub. 2014/0004106 or U.S. Pat 8,647,622 and 9,592,289) neither teach nor suggest use specific concentrations of surfactant of 0.1% and 200mM of arginine (e.g. 3.4%).   The claimed invention requires 3X higher arginine concentration and 10X higher surfactant concentration than the prior art composition (issued).  The prior art discloses 0.01% of surfactant and 1% of arginine.  Although broader concentrations are disclosed 0.001-0.1% of surfactant and 0.5-5% of arginine (col. 38-40 of the ‘289 patent), NO motivation to select particular ranges of arginine and surfactant combination as required by claimed invention.  

8.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

9.	       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

Yunsoo Kim
Patent Examiner
Technology Center 1600
August 11, 2021
/YUNSOO KIM/Primary Examiner, Art Unit 1644